DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed April 11, 2022
in response to the Office action dated February 28, 2022. Claims 1, 8, and 15 have been amended. Claims 2, 9, and 16 have been canceled. Claims 1, 3 – 8, 10 – 15, 17 -  20 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US Patent Application Publication 2021/0132999) in view of Makhervaks (US Patent Application Publication 2021/0349841).

Regarding claim 1, Haywood teaches an apparatus comprising: a data storage system comprising: a plurality of non-volatile drives (¶ 0011, 0015) “In various embodiments disclosed herein, a memory-pooling server computer dynamically allocates pages of local memory to one or more other server computers, executing memory write and read operations with respect to each memory page allocated to another server computer in response to load and store commands issued by that other server computer. In a number of embodiments, the memory-pooling server computer ("memory-pooling server") publishes/exposes a "free queue" of addresses and related information that enables allocation of local memory pages to the other server computers, and each of the other server computers likewise implements a free-queue publishing memory-pooling server such that the complete set of published free queues defines a collective memory pool backed by physical memory pages distributed among the memory-pooling servers.” (¶ 0011) , “The memory-pooling servers … include various hierarchically accessed storage devices (including mass storage media in the form of solid-state or mechanically accessed disk)” (¶ 0015) Mentions server computers with SSDs (non-volatile drives).	and a plurality of interconnected compute nodes that present at least one logical production volume and manage access to the drives (¶ 0011, 0021, 0028) “In various embodiments disclosed herein, a memory-pooling server computer dynamically allocates pages of local memory to one or more other server computers…In a number of embodiments, the memory-pooling server computer ("memory-pooling server") publishes/exposes a "free queue" of addresses and related information that enables allocation of local memory pages to the other server computers, and each of the other server computers likewise implements a free-queue publishing memory-pooling server such that the complete set of published free queues defines a collective memory pool backed by physical memory pages distributed among the memory-pooling servers…through an interconnect fabric that supports transmission of load and store commands (memory reads and writes), physical memory in any memory-pooling server may be allocated to and load/store-accessed by any another memory-pooling server” (¶ 0011) , “Continuing with remote memory allocation, the memory virtualizer within the remote server (i.e., the allocation- fulfillment virtualizer and its host server) responds to the published free queue read (i.e., read from the fulfillment virtualizer- published FQA by the allocation requesting virtualizer) by (i) popping an FA off the head of the free queue 155 published by the remote virtualizer (and returning the de-linked FA to the allocation-requesting virtualizer)” (¶ 0021) , “In an embodiment in which counterpart memory virtualizers 117 proactively communicate with one another regarding volume of public memory available for allocation (i.e., to enable each allocator to maintain its own record of memory available from other servers and various characteristics of that memory and/or its host server including latency, allocation-volatility, etc.), the memory virtualizer within remote server 101-2 may transmit an update to counterpart virtualizers to reflect the reduced public memory availability due to the allocation (also shown at 205).” (¶ 0028) Wherein the servers are allocated memory (present at least one logical production volume) from remote memory-pooling servers (compute nodes) through an interconnect fabric (interconnected plurality) by enabling allocation of local memory pages (manage access to the drives).
	each of the compute nodes comprising at least one processor and a local memory and being configured to allocate a portion of that local memory to a shared memory (Fig. 1; ¶ 0011, 0014) “the memory-pooling server computer ("memory-pooling server") publishes/exposes a "free queue" of addresses and related information that enables allocation of local memory pages to the other server computers, and each of the other server computers likewise implements a free-queue publishing memory pooling server such that the complete set of published free queues defines a collective memory pool backed by physical memory pages distributed among the memory-pooling servers.” (¶ 0011) , “FIG. 1 illustrates an exemplary data center 100 having a set of 'n' memory-pooling servers 101 ("MP server" or "server") coupled to one another via a memory-semantic interconnect fabric 103. As shown in the embodiments at 106 and 108 (showing exemplary detail within MP servers 101-1 and 101-n, respectively), each MP server includes one or more CPUs (central processing units) 111, a memory subsystem 115 and a memory-virtualizer 117, the latter coupled to counterpart virtualizers 117 of other MP servers via interconnect fabric 103… As discussed below, memory virtualizer additionally includes a public/private memory allocator (133) and a fabric interface (135), the former serving as a centralized memory allocation coordinator for all local memory allocated to processes executed by the local CPU core and remote (other server) CPU cores, and the latter enabling transmission and reception of inter-server memory allocation requests and memory load/store instructions via the memory-semantic interconnect fabric 103 (e.g., implemented by Gen-Z or other load/store memory interconnect).”  (¶ 0014) Wherein each MP server (each of the compute nodes) has one or more CPU (at least one processor), a memory subsystem (a local memory) and a memory-virtualizer. Wherein the memory-virtualizer enables memory allocation of the memory subsystem to the collective memory pool. (and being configured to allocate a portion of that local memory to a shared memory).
	in which non-local portions can be accessed by each of the compute nodes of the plurality of compute nodes (Fig. 1; ¶ 0014, 0017) “each MP server includes one or more CPUs (central processing units) 111, a memory subsystem 115 and a memory-virtualizer 117, the latter coupled to counterpart virtualizers 117 of other MP servers via interconnect fabric 103… As discussed below, memory virtualizer additionally includes a public/private memory allocator (133) and a fabric interface (135), the former serving as a centralized memory allocation coordinator for all local memory allocated to processes executed by the local CPU core and remote (other server) CPU cores, and the latter enabling transmission and reception of inter-server memory allocation requests and memory load/store instructions via the memory-semantic interconnect fabric 103 (e.g., implemented by Gen-Z or other load/store memory interconnect).” (¶ 0014) , “In one embodiment, the kernel communicates the local-private memory, local-public memory and virtualizer associated LPA sub-ranges to memory allocation engine 133 which in turn constructs a corresponding set of free queues containing, as queue elements (or linked-list elements), LPAs within the corresponding sub-range. The memory allocation engine may also construct a fabric-address (FA) free queue to be published/exposed to remote virtualizers” (¶ 0017) Wherein the interconnect fabric allow access of remote MP servers by a local MP server which includes local-private and local-public memory (in which non-local portions can be accessed by each of the compute nodes of the plurality of compute nodes).
	the shared memory comprising cache slots that are used to store logical production volume data for servicing input-output commands (IOs) to the logical production volume (¶ 0012) “Additionally, data and address caching structures ( e.g., L1, L2, L3, ... LL, TLB) are populated and accessed identically for both local and remote memory accesses, populating the data caches with data retrieved from either local or remote memory installations, and populating the TLB ( or other address translation structures) with virtual-to-physical address translations for both local and remote memory pages.” Wherein cache (the shared memory comprising cache slots) includes for data and addresses for local and remote memory accesses (that are used to store logical production volume data for servicing input-output commands (IOs) to the logical production volume).
	the cache slots being accessible by each of the plurality of compute nodes (¶ 0012) “page table maintenance is offloaded from a server's operating system (OS)/kernel to a memory virtualizing component that interfaces to counterpart memory virtualizers (resident on other memory-pooling servers) through an interconnect fabric over which memory load and store commands may be conveyed” Wherein the caching (the cache slots) is available through the interconnect fabric (being accessible by each of the plurality of compute nodes).	wherein a first one of the compute nodes is configured to create donor cache slots that are free space that is local to the first one of the compute nodes, remote from other ones of the compute nodes (¶ 0011) “In a number of embodiments, the memory-pooling server computer ("memory-pooling server") publishes/exposes a "free queue" of addresses and related information that enables allocation of local memory pages to the other server computers, and each of the other server computers likewise implements a free-queue publishing memory-pooling server such that the complete set of published free queues defines a collective memory pool backed by physical memory pages distributed among the memory-pooling servers.” Wherein the MP server computer publishes a free queue that enables allocation (wherein a first one of the compute nodes is configured to create donor cache slots that are free space that is local to the first one of the compute nodes) to the other MP servers (remote from other ones of the compute nodes).
	and reserved by the first one of the compute nodes for donation to other ones of the compute nodes for storage of logical production volume data that is accessible by the other ones of the compute nodes (¶ 0011, 0012) “Through this arrangement and server interconnection through an interconnect fabric that supports transmission of load and store commands (memory reads and writes), physical memory in any memory-pooling server may be allocated to and load/store-accessed by any another memory-pooling server-for example, allowing allocation of any memory in a data center to a given server and thus avoiding the memory stranding (memory siloed within individual servers/operating-systems) that plagues conventional data center installations.”  (¶ 0011) Wherein the MP server allocates memory (and reserved by the first one of the compute nodes for donation to other ones of the compute nodes) for another MP server through the interconnect fabric (that is accessible by the other ones of the compute nodes using direct memory access or remote direct memory access). Wherein the memory includes data and address information (storage of logical production volume data).
	a second one of the compute nodes is configured to generate a message that indicates a need for donor cache slots from other ones of the compute nodes (Fig.1; ¶ 0016) “enabling memory mapped to the public LPA range ("public memory" 149) to be allocated to other memory-pooling servers via memory virtualizer 117, effectively contributing or donating the public memory to a collective memory pool 150 from which physical memory pages may be allocated to a requesting process executing on any memory-pooling server.” Wherein a process on any MP  server (a second one of the compute nodes) requests (is configured to generate a message) physical memory allocation from another MP server (indicates a need for donor cache slots from other ones of the compute nodes).
	and the first compute node is configured to provide pointers to at least some of the donor cache slots to the second compute node in response to the message that indicates a need for donor cache slots (¶ 0013, 0016) “Also, inter-process messaging or other data-sharing between processes executing on different servers may be effected by "pointer passing" allocation of memory to one process (which loads the memory with content), followed by deallocation and allocation to another process with loaded data left in place” (¶ 0013) Wherein pointer passing (configured to provide pointers to at least some of the donor cache slots) is used for memory allocation (the donor cache slots to the second compute node) from a MP server (the first compute node) following a request (in response to the message that indicates a need for donor cache slots).
	whereby the second compute node acquires remote donor cache slots for storage of logical production volume data that is accessible by all of the compute nodes without searching for candidates in remote portions of the shared memory (Fig.1; ¶ 0011 – 0012, 0016) “enabling memory mapped to the public LPA range ("public memory" 149) to be allocated to other memory-pooling servers via memory virtualizer 117, effectively contributing or donating the public memory to a collective memory pool 150 from which physical memory pages may be allocated to a requesting process executing on any memory-pooling server.” (¶ 0016) Wherein the memory virtualizers keep track of available memory from all MP servers (that is accessible by all of the compute nodes) including data and address information (logical production volume data) that can be allocated to any single MP server (the second compute node acquires remote donor cache slots for storage). Wherein the memory virtualizers allocate memory for the MP server from the public (or donated) memory (whereby the second compute node acquires remote donor cache slots without searching for candidates in remote portions of the shared memory).

	Haywood may not teach hosts or memory access using direct memory access or remote direct memory access,

	Makhervaks teaches hosts (Fig 9 Elements 906; ¶ 0070) “FIG. 9 illustrates a multi-host configuration 900 that shares a same set of LNV device 902 and SSD devices 904 among a plurality of compute nodes for a plurality of hosts 906.” Mentions hosts. 
	memory access using direct memory access or remote direct memory access (Fig 9; ¶ 0065) “To translate between GPAs 808 of the VMs 804 and HPAs 810 of the host memory of the compute node 800, the compute node 800 may be further configured to implement an input-output memory management unit (IOMMU) 822. The IOMMU 822 is a memory management unit (MMU) that connects a direct-memory-access-capable (DMA-capable) I/O bus to the main memory. The IOMMU 822 translates processor-visible virtual addresses to physical addresses, and maps device-visible virtual addresses to physical addresses. In one example, the IOMMU 822 is a graphics address remapping table (GART) used by PCIe devices.” Mentions using DMA.

Haywood and Makhervaks are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Haywood and Makhervaks before them to modify the system and interconnect fabric of Haywood to include the hosts and DMA of Makhervaks. The suggestion and/or motivation for doing so would be obtaining the advantage of improving data security and managing memory wear. (Makhervaks ¶ 0025). Therefore, it would have been obvious to combine Haywood and Makhervaks to obtain the claimed invention as specified in the instant application claims.

Regarding claims 8 and 15, claims 8 and 15 comprise the same or
similar limitations as claim 1 and are therefore rejected for the same or similar reasons. Regarding claim 15, Haywood teaches a computer-readable storage medium storing instructions that when executed by a compute node cause the compute node to perform a method for acquiring remote donor cache slot (¶ 0058 – 0059) Mentions performing the method using instructions via a computer readable media.
	
Claims 3-7, 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood and Makhervaks, and further in view of Gu (US Patent Application Publication 2021/0326255).

Regarding claim 3, The combination of Haywood and Makhervaks teaches the apparatus of claim 1, the data storage system and the compute nodes. (Haywood Fig.1; ¶ 0011 – 0017, 0021, 0028), (Makhervaks Fig 9; ¶ 0065, 0070)

	The combination of Haywood and Makhervaks may not teach a plurality of worker threads that maintain statistical data indicative of operational status.

	Gu teaches a plurality of worker threads that maintain statistical data indicative of operational status (¶ 0024 - 0025) “The distribution of samples and the change from one distribution to another may be predictive of cache performance.” (¶ 0024) , “The distribution data, and in some cases, additional information that may include sample size, sample duration, distribution statistics, etc., may be passed to the predictor” (¶ 0025) Wherein the Predictor’s input layer (a plurality of worker threads) consists of many data points containing statistical information (that maintain statistical data) relating to performance (operational status).

Haywood, Makhervaks and Gu are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Haywood, Makhervaks and Gu before them to modify the memory virtualizers and MP servers of Haywood to include the dynamic cache memory manager of Gu. The suggestion and/or motivation for doing so would be to achieve the desired service levels without over-building the system. (Gu ¶ 0015). Therefore, it would have been obvious to combine Haywood, Makhervaks and Gu to obtain the claimed invention as specified in the instant application claims.

Regarding claim 4, The combination of Haywood, Makhervaks and Gu teaches the apparatus of claim 3 wherein the statistical data comprises one or more of local cache slot allocation rate, current number of local dirty cache slots, current depth of local shared slot queues, and fall-through time (FTT). (Gu ¶ 0024) “The distribution data, and in some cases, additional information that may include sample size, sample duration, distribution statistics, etc., may be passed to the predictor” Wherein FTT is understood as a type of duration, and the depth is understood as a type of size. Allocation and number of dirty slots is understood as being a type of distribution.

Regarding claim 5, The combination of Haywood, Makhervaks and Gu teaches the apparatus of claim 4 wherein the statistical data is maintained in a CacheDonationSource Board-Mask in the shared memory. (Gu Fig. 5; ¶ 0022, 0024) , (Haywood ¶ 0014) “The profiler may capture request data for each tenant being managed and may collect data over various intervals on a fixed time basis, such as a one second, or on at a variable interval based, for example, on number of samples collected. Other sampling rates or sampling patterns may be used. The pattern classifier may receive the sample data from the profiler and apply any of several algorithms to determine the nature of the sample. ” (Gu ¶ 0024), “The query may be put to a memory system including a memory manager, cache memories, and one or more databases. In parallel, interactions between the query processor and memory system may be routed to the dynamic cache memory manager.” (Gu ¶ 0022)  , “As discussed below, memory virtualizer additionally includes a public/private memory allocator (133) and a fabric interface (135), the former serving as a centralized memory allocation coordinator for all local memory allocated to processes executed by the local CPU core and remote (other server) CPU cores“ (Haywood ¶ 0014) Wherein the data from the pattern classifier and profiler of GU is used in the memory allocator of the memory virtualizer of Haywood. Wherein the pattern classifier and profiler of GU (CacheDonationSource Board-Mask) reflect the statistics of the public memory allocation (the statistical data maintained in the shared memory).

Regarding claim 6, The combination of Haywood, Makhervaks and Gu teaches the apparatus of claim 5 wherein the message is broadcast by updating the CacheDonationSource Board-Mask in the shared memory. (Gu ¶ 0024 - 0026), (Haywood ¶ 0013, 0016) “The distribution data, and in some cases, additional information that may include sample size, sample duration, distribution statistics, etc., may be passed to the predictor…During training, weights of the hidden layer nodes are adjusted so that for a given input, even a highly complex input with variations in values, an expected output is given. A characteristic of the FCN is that it is very fast and produces an output virtually immediately upon an input change.” (Gu ¶ 0025) Wherein changing the prediction based on a change of data in the pattern classifier is understood as an update of the CacheDonationSource Board-Mask. Wherein the message from the memory virtualizer of Haywood depends on the prediction outcome of Gu.

Regarding claim 7, The combination of Haywood, Makhervaks and Gu teaches the apparatus of claim 6 wherein the first compute node calculates a number of donor cache slots to create based on the statistical data. (Gu ¶ 0027) , (Haywood Fig.1; ¶ 0011 – 0012, 0016)  “The output of the predictor, for example, a predicted service level may be used by the optimizer to adjust the cache memory size for a particular tenant, as illustrated in FIGS. 1-4. In an embodiment, each tenant may be adjusted according to the predicted service level so that when a service level is about to be reduced below a low threshold level, that tenants cache memory may be increased.” (Gu ¶ 0027) Wherein the memory virtualizer of Haywood allocates memory (the first compute node calculates a number of donor cache slots to create) according to the adjustment level of Gu (based on the statistical data).

Regarding claims 10 - 14 and 17 - 20, claims 10 - 14 and 17 – 20 comprise the same or similar limitations as claims 3 – 7 and 3 - 6, respectively, and are, therefore, rejected for the same or similar reasons. 

Response to Arguments

Applicant’s arguments with respect to claims 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. All argued limitations of GU are moot because the updated primary reference Haywood is relied upon for those limitations.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johns (US Patent Application Publication 2020/0183840) which teaches caching distant memories within a local node.
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J FARLOW/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137